Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on October 21st, 2013 and in response to Applicant’s Arguments/Remarks filed on September 19th, 2022. Claims 1-14 are pending.
Priority
3.	Application 14/058,535 was filed on October 21st, 2013 and has a provisional application filed on October 19th, 2012.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “[t]he claims represent a novel way to present advanced retirement planning strategies to a recipient that was not available previously. The claimed advanced planning strategies require implementation of a complex set of rules customized to fit the circumstances of each recipient. While a computer is used to implement the complex set of rules, this does not disqualify the claim from eligible subject matter.” Applicant further argues that the claims are analogous to those in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120USPQ2d 1091 (Fed. Cir. 2016). The argument is not persuasive because the patent at issue in McRO dealt with an improvement in computer-related technology: automatic lip synchronization and facial expression animation using specific computer-implemented rules. With regard to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., No. 2015-1080, 21 (Fed. Cir. 2016), the Court cited Diehr, as follows:
“The claims in Diehr, in contrast, were patentable. The claims likewise ‘employed a ‘well-known’ mathematical equation.’ Alice, 134 S. Ct. at 2358 (quoting Diehr, MCRO, INC. v. BANDAI NAMCO GAMES AMERICA 21 450 U.S. at 177). A computer performed the calculations as part of a broader process for curing rubber, but “the process as a whole [did] not thereby become unpatentable subject matter.’ Diehr, 450 U.S. at 187. Instead, the Court looked to how the claims “used that equation in a process designed to solve a technological problem in ‘conventional industry practice.’’  Alice, 134 S. Ct. at 2358 (quoting Diehr, 450 U.S. at 178). When looked at as a whole, ‘the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer.’ Alice, 134 S. Ct. at 2358.” McRO, pg. 21. (Emphasis added)

“When looked at as a whole, claim 1 is directed to a patentable, technological improvement over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. Alice, 134 S. Ct. at 2358 (citing Diehr, 450 U.S. at 177).”  McRO, pg. 27.

Therefore, a determination must be made as to the focus of the claim(s) and whether the claim(s) are drawn to an improvement in computer-related technology whether it be to the operation of a computer or a computer network per se or a set of rules that improve computer-related technology by allowing computer performance of a function not previously performable by a computer. Looking at the limitations of Applicant’s claimed invention there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. In other words, the claims simply require the performance of the abstract idea of the calculation of Social Security retirement benefits and more specifically: receiving input for a recipient and spouse, accessing information regarding Social Security benefits, calculating benefits, and displaying a graphical display of monthly benefits on generic computer components using conventional computer activities and unlike McRO, they are not drawn to an improvement in computer-related technology. Here, the claimed invention of “presenting advanced retirement planning strategies to a recipient” is a mere administrative mechanism for providing a business solution to a non-technical problem. Any problems which are addressed do not appear to require a technical, but rather an administrative business solution. The rejection is maintained.
6.	Applicant argues that the “additional elements/limitations are not well-understood, routine and conventional.” Applicant further argues that “[a]s shown [in] McRo, the Federal Circuit found the claim was directed to patent eligible subject matter, notwithstanding the inclusion of generic computer functions in each limitation.” Examiner respectfully disagrees. Examiner notes that as stated in the response above, the patent at issue in McRO dealt with an improvement in computer-related technology: automatic lip synchronization and facial expression animation using specific computer-implemented rules. Further, Examiner would like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an ‘inventive concept.’ (134 S. Ct. at 2357 (citing Mayo, 132 S. Ct. at 1300, 1297, 1294) was in respect to the technological processes. Alice was making clear that limiting the use of the idea to a particular technological environment or recitation of generic computer hardware is insufficient. This is the context to which Alice was applied when the previous Office Action was discussing conventional and routine. The limitations of receiving input for a recipient and spouse, accessing information regarding Social Security benefits, calculating benefits, and displaying a graphical display of monthly benefits as drafted has nothing to do with technology other than the generic use of it to perform the abstract idea. The focus of the claimed limitations is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools for the purpose of retirement planning by displaying an evaluation of retirement planning strategies, including dynamically changing the display to illustrate the effect on the monthly payments for two different retirement planning strategies. The use of these computing devices is merely what computers do, e.g., “performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). As to the specific limitations “receiving… input,” “accessing a database,” and “receiving first data” recite insignificant data gathering (see MPEP 2106.05(g)). The limitations of “providing a non-tabular graphical display” recite insignificant extra or post-solution activity. The claim is not patent eligible. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Therefore, the rejection is maintained.
7.	Applicant argues that “each claim limitation when considered as a whole is directed to a process for providing advanced retirement planning strategies that was not practiced in the prior art, and thus the computer is not being used as a tool to automate conventional activity of providing advanced retirement planning strategies." Applicant further argues that the “recited combination of steps had not been done previously, either manually or automatically, and thus this specific combination recited in the claims is not well-understood, routine, or conventional activity.” The argument is not persuasive because unlike rejections under 35 USC 102 and 103, which are evidence-based, rejections under 35 USC 101 are a matter of law which do not require evidence in the form of references.  Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Note that in the decisions Ultramercial, LLC v. Hulu, LLC and WildTangent, 112 USPQ2d 1750 (Fed. Cir. 2014), Content Extraction and Transmission, LLC vs. Wells Fargo Bank (Fed. Cir. 2014) and Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), no prior art was applied as evidence that claims in question were directed to abstract ideas. However, much like these decisions, the Examiner has identified abstract ideas herein by correlating the claimed invention to examples of other inventions identified by the courts as being abstract ideas. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claims 1, and 10 recite limitations relating to the calculation of Social Security retirement benefits and more specifically: receiving input for a recipient and spouse, accessing information regarding Social Security benefits, calculating benefits, and displaying a graphical display of monthly benefits.
The limitations of receiving input for a recipient and spouse, accessing information regarding Social Security benefits, calculating benefits, and displaying a graphical display of monthly benefits as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claims 1 and 10 (and dependent claims) recite the additional element of a processor, database, and graphical interface. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data, such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer components.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). As to the specific limitations “receiving… input,” “accessing a database,” and “receiving first data” recite insignificant data gathering (see MPEP 2106.05(g)). The limitations of “providing a non-tabular graphical display” recite insignificant extra or post-solution activity. Therefore claims 1 and 10 (and dependent claims) are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 1 and 10 recite processor, database, and graphical interface which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. As to the specific limitations “receiving… input,” “accessing a database,” and “receiving first data” recite insignificant data gathering (see MPEP 2106.05(g)). The limitations of “providing a non-tabular graphical display” recite insignificant extra or post-solution activity. The claim is not patent eligible. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on generic computers. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1 and 10 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-9, and 11-14 further define the abstract idea that is present in their respective independent claims 1, and 10 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims2-9, and 11-14 are directed to an abstract idea and claims 1-14 are rejected under 35 U.S.C. 101 and not patent eligible. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Patent 8,639,538 to Elsasser 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693